966 So. 2d 580 (2007)
Melissa GUTIERREZ and Fernando Gutierrez, Individually and on Behalf of Minor Children, Dustin, Evan, Selah and Haley
v.
LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT and the Parish of Ascension.
No. 2007-CC-1601.
Supreme Court of Louisiana.
October 26, 2007.
In re Transportation and Development Department of et al.;  Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Ascension, 23rd Judicial District Court Div. B, No. 80,510; to the Court of Appeal, First Circuit, No. 2007 CW 0764.
Denied.
VICTORY, J., would grant.
TRAYLOR, J., would grant.